Case 1:15-cr-00252-PKC Document 1563 Filed 06/14/21 Page 1 of 2 PageID #: 26804




                                         June 14, 2021


BY ELECTRONIC CASE FILING

The Honorable Pamela K. Chen
United States District Judge
United States District Court
 for the Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

       Re:     United States v. Hernan Lopez and Carlos Martinez, Case No. 15-cr-252
               (Def. Nos. 32-33) (PKC)

Dear Judge Chen:

        We represent Defendants Hernan Lopez and Carlos Martinez in the above-captioned case,
pending before Your Honor. Through this letter, we respectfully request a second Curcio hearing
in this matter.

        Counsel for Mr. Martinez would like to have Samuel Josephs and Payton Lyon from
Spertus, Landes & Umhofer, LLP, current counsel to Mr. Lopez in this matter, join Mr. Martinez’s
defense team. Mr. Lopez and Mr. Martinez consent to this arrangement. Mr. Josephs, Matthew
Umhofer, and James Spertus would file notices to withdraw as counsel for Mr. Lopez. Mr. Lyon
has not yet entered an appearance on behalf of Mr. Lopez but is a member of Mr. Lopez’s defense
team.

       We expect the government will file a letter in advance of the Curcio hearing. We further
expect, based on our conversations with government counsel, that it will oppose the proposed
waivers in writing prior to the June 21st Curcio hearing. Upon receipt of the government’s written
submission, we will respond promptly in writing in advance of the hearing.

       The parties have conferred and are available for a Curcio hearing on Monday, June 21,
2021, at a time convenient to the Court.
Case 1:15-cr-00252-PKC Document 1563 Filed 06/14/21 Page 2 of 2 PageID #: 26805
The Honorable Pamela K. Chen
United States District Judge
United States District Court
 for the Eastern District of New York
June 14, 2021
Page 2 of 2

       Wherefore, for the reasons cited herein, Mr. Lopez and Mr. Martinez respectfully request
the Court schedule a Curcio hearing in this matter for Monday, June 21, 2021.

                                           Sincerely,



                                           Steven J. McCool
                                           Counsel for Carlos Martinez

                                           John Gleeson
                                           David Sarratt
                                           Counsel for Hernan Lopez


cc: Counsel of record (by ECF)
